Citation Nr: 0944584	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of service-connected dysthymia, rated as 50 
percent disabling from May 12, 1986, and 70 percent disabling 
from November 2, 2001.  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from December 1962 to 
June 1963.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 Regional 
Office (RO) rating decision that granted entitlement to 
service connection for dysthymia and assigned a 30 percent 
disability rating from May 12, 1986.  Subsequently, by a 
September 1996 hearing officer's decision, a higher (50 
percent) evaluation was assigned, effective from May 12, 
1986.  This case was remanded by the Board in March 2000 and 
January 2003 for additional development.  By an April 2005 
decision, the Board awarded a 70 percent rating from November 
2, 2001.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2006 Joint Motion for 
Partial Remand, the veteran and VA agreed that the Board had 
failed to adequately explain why the veteran was not entitled 
to a 100 percent rating for his dysthymia for the entire 
period in question, including specifically a period of time 
from November 6, 1996, to the present, based on the third 
criterion under the pre-February 1988 Diagnostic Code 9405 
criteria, i.e., "demonstrably unable to obtain or retain 
employment."  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one of three listed criteria found in the General 
Rating Formula at 38 C.F.R. § 4.132 (1987) need be met for 
award of 100 percent disability rating for a psychoneurotic 
disorder).  The Joint Motion therefore moved for a remand for 
readjudication.  The Joint Motion also noted that the veteran 
filed an Application For Increased Compensation Based on 
Unemployability (TDIU), VA Form 21-8940, in November 1999, 
that had never been adjudicated, and called for action to be 
taken on that claim.   The Court, incorporating it by 
reference, granted the Joint Motion in an Order dated in June 
2006.  

The Board thereafter remanded the case to the agency of 
original jurisdiction (AOJ) in an action dated in January 
2007 with orders to 1) ensure that the Veteran received the 
due process to which he is entitled as regards the Veterans 
Claims Assistance Act of 2000 (VCAA), 2) afford the Veteran 
another VA mental disorders examination, and 3) adjudicate 
the long-standing unadjudicated TDIU claim.  After completion 
of the remand the AOJ was to issue a supplemental statement 
of the case (SSOC).  The Board decided the case in May 2008.  

In an order dated in June 2009, the Court granted a May 2009 
joint motion by the appellant and VA General Counsel, which 
was incorporated by reference, to vacate the Board's May 2008 
decision that denied both of the captioned claims, and remand 
the case for issuance of a SSOC as required by VA regulation.  
See 38 C.F.R. § 19.31 (2009).  What is curious about this is 
that, when the case was before the Board in May 2008, a 
temporary folder was with the two-volume claims file.  The 
temporary folder is no longer with the claims file, which 
suggests that much of the post-remand work that had been done 
by the originating agency, including a SSOC, likely can be 
found in the temporary folder which was previously before the 
Board.  In other words, when the case left the Board and was 
prepared for the Court's review, it appears that the 
temporary folder was not associated with the file.  Because 
the temporary folder likely had in it the SSOC that the 
parties to the joint motion now require, a search should be 
made for the folder, including at the offices of General 
Counsel.

The AOJ adjudicated a TDIU claim received in May 2005, 
denying it in a rating decision issued in October 2005.  The 
Veteran disagreed with the denial, and the AOJ issued a 
Statement of the Case (SOC) in January 2007, just days before 
the Board's remand order was issued.  While there is evidence 
of record suggesting that an appropriate VCAA notification 
letter as regards the TDIU claim was provided to the Veteran 
in July 2005, the Board cannot find a copy of that letter.  
On remand, the AOJ will be asked to ensure that a copy of 
that letter is also inserted in the record.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should insure that a 
temporary file that may be held at either 
the VA Appeals Management Center (AMC) or 
the RO or the offices of General Counsel 
is incorporated into the claims file, 
with documents placed into the file in 
the order in which they were either 
generated by the AOJ or received by 
either the AOJ or the Board.  If the 
temporary folder cannot be found, efforts 
should be taken to reconstruct it.

2.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must either insert 
into the record a copy of a previously 
issued VCAA notification letter related 
to the Veteran's TDIU claim, or, if none 
can be found, the AOJ must issue a new 
one.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should thereafter re-adjudicate both the 
PTSD rating claims and the TDIU claim, 
taking into account all of the evidence 
of record, including the recently 
received retrospective medical opinion.  
If any benefit sought is not granted, the 
veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If any 
SSOC cannot be found that may have been 
issued following the Board's January 2007 
remand, the new SSOC should address all 
information received since the January 
2007 SSOC was issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

